     Case 2:18-cv-01115-RSL Document 200 Filed 01/27/20 Page 1 of 3




                                         The Honorable Robert S. Lasnik
                   UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF WASHINGTON
                            AT SEATTLE


STATE OF WASHINGTON, et al.                   No. 2:18-cv-01115-RSL

                Plaintiffs,
                                               NOTICE OF APPEAL
v.

UNITED STATES DEPARTMENT OF
STATE, et al.,

                Defendants.
             Case 2:18-cv-01115-RSL Document 200 Filed 01/27/20 Page 2 of 3



1                                         Notice of Appeal

2          The Second Amendment Foundation and Conn Williamson appeal to the United States

3   Court of Appeals for the Ninth Circuit from the “Judgment in a Civil Case” entered as Document

4   193 on November 15, 2019.

           Date: January 27, 2020.                    Respectfully submitted,

                                                      FARHANG & MEDCOFF
                                                      /s/ Matthew Goldstein
                                                      Matthew Goldstein
                                                      4801 E. Broadway Blvd., Suite 311
                                                      Tucson, AZ 85711
                                                      (520) 214-2000
                                                      mgoldstein@farhangmedcoff.com
                                                      *Admitted Pro Hac Vice

                                                      ARD LAW GROUP PLLC
                                                      /s/ Joel Ard (w/permission)
                                                      Joel B. Ard, WSBA # 40104
                                                      joel@ard.law
                                                      Ard Law Group PLLC
                                                      P.O. Box 11633
                                                      Bainbridge Island, WA 98110
                                                      (206) 701-9243

                                                      Attorneys for the Second Amendment
                                                      Foundation, Inc., and Conn Williamson




    Notice of Appeal                                                         FARHANG & MEDCOFF
    No 2:18-cv-01115-RSL                                             4801 E. Broadway Blvd., Suite 311
                                                -1-                             Tucson, Arizona 85711
                                                                                       (520) 214-2000
         Case 2:18-cv-01115-RSL Document 200 Filed 01/27/20 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I certify that on January 27, 2020, I used the CM/ECF system to file this document with
the Clerk of the Court and serve it upon all counsel of record.

                                                  FARHANG & MEDCOFF
                                                  /s/ Matthew Goldstein
                                                  Matthew Goldstein
                                                  4801 E. Broadway Blvd., Suite 311
                                                  Tucson, AZ 85711
                                                  (520) 214-2000
                                                  mgoldstein@farhangmedcoff.com
                                                  *Admitted Pro Hac Vice

                                                  ARD LAW GROUP PLLC
                                                  /s/ Joel Ard (w/permission)
                                                  Joel B. Ard, WSBA # 40104
                                                  joel@ard.law
                                                  Ard Law Group PLLC
                                                  P.O. Box 11633
                                                  Bainbridge Island, WA 98110
                                                  (206) 701-9243

                                                  Attorneys for the Second Amendment
                                                  Foundation, Inc., and Conn Williamson




Notice of Appeal                                                         FARHANG & MEDCOFF
No 2:18-cv-01115-RSL                                             4801 E. Broadway Blvd., Suite 311
                                            -2-                             Tucson, Arizona 85711
                                                                                   (520) 214-2000
